Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 1 of 10           PageID #:
                                  2068



                      UNITED STATES DISTRICT COURT
                              DISTRICT OF HAWAI‘I
  MICHAEL C. GREENSPON,                         Case No. 18-cv-00448-DKW-WRP

              Plaintiff,
                                                ORDER DENYING MOTION FOR
        vs.                                     WITHDRAWAL AND VOLUNTARY
                                                DISMISSAL
  AIG SPECIALTY INSURANCE CO
  F/K/A CHARTIS SPECIALTY
  INSURANCE CO.; AMERICAN
  INTERNATIONAL GROUP, INC.;
  PROMMIS SOLUTIONS HOLDING
  CORP. N/K/A OLD ALABAMA
  CLOSING COPR.; MCCORRISTON
  MILLER MUKAI MACKINNON LLP;
  and DOES 10-30,

              Defendants.


       Before the Court is pro se Plaintiff Michael Greenspon’s Motion for

 Withdrawal and Voluntary Dismissal pursuant to Federal Rule of Civil Procedure

 41(a)(2). Dkt. No. 58. The Court finds this matter suitable for disposition

 without a hearing, pursuant to Local Rule 7.2(d). For the reasons discussed

 below, Greenspon’s Motion is DENIED.

                           PROCEDURAL BACKGROUND

       Greenspon’s Complaint, originally filed in state court, seeks a declaratory

 judgment regarding AIG Specialty’s insurance coverage obligations with respect to
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 2 of 10             PageID #:
                                  2069



 a default judgment entered in Greenspon’s favor in a 2014 state-court lawsuit

 (2014 Lawsuit) against AIG Specialty’s insured, Prommis Solutions Holding Corp

 (PSHC), and Prommis’ wholly owned subsidiary, Cal Western. Id., Ex. 1.

       In November 2018, Defendant AIG Specialty, and then-Defendants

 McCorriston, Miller, Mukai, MacKinnon LLP (M4) and American International

 Group (AIG), removed this action to this Court. Dkt. No. 1. Greenspon filed a

 Motion to Remand based on: (1) lack of jurisdiction because of the incomplete

 diversity of the parties and (2) discretionary considerations, including the existence

 of duplicative, intertwined state-court matters. Dkt. No. 10. On February 25,

 2019, this Court denied Greenspon’s Motion for Remand (February 2019 Order),

 concluding, inter alia, that: (1) Greenspon had not asserted a claim against the sole

 in-state party, M4, rendering the law firm’s presence as a defendant improper and

 resulting in its exclusion when determining diversity; and (2) Greenspon’s pending

 state-court matters against defendants other than those named here did not relate

 directly to the declaratory judgment action before this Court, and the only possibly

 related state-court matter, the 2014 Lawsuit, was no longer pending, having

 concluded with the entry of default judgment. Dkt. No. 22.

       On March 13, 2019, Greenspon moved in state court to amend the findings

 of facts and conclusions of law in the previously-concluded 2014 Lawsuit.

                                           2
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 3 of 10              PageID #:
                                  2070



 Defendant’s Opposition to Motion to Remand, Dkt. No. 45, at 4. The state court

 promptly denied the motion to amend. Id. at 5. On March 25, 2019, Defendant

 AIG Specialty, which was not party to the 2014 Lawsuit, initiated a Special

 Proceeding (2019 Special Proceeding) in state court to set aside the default

 judgment in the 2014 Lawsuit as it relates to AIG’s insured, Cal-Western. Id.

 Greenspon thereafter counterclaimed against AIG Specialty in the 2019 Special

 Proceeding asserting some claims similar to those in the declaratory judgment

 action before this Court. Id. at 6. The state court consolidated the 2014 Lawsuit

 with the 2019 Special Proceeding (Consolidated State Court Proceeding). Id. at 7.

       On April 18, 2019, Greenspon filed a “Motion to 1) Reconsider Motion to

 Remand or 2) to Stay Proceedings Pending State Court Action” (Motion). Dkt.

 Nos. 38, 39. The basis of the motion to reconsider was the newly revived 2014

 Lawsuit now consolidated with the 2019 Special Proceeding. Noting that AIG

 Specialty had sought to intervene in that case, Greenspon argued that AIG

 Specialty would be litigating in state court anyway and the renewed state-court

 litigation constituted intertwined litigation that supported remand. Declining to be

 entangled in Greenspon’s efforts to complicate matters before this Court through

 opportunistic action in state court, this Court denied Greenspon’s Motion for

 Reconsideration or to Stay Proceedings. Dkt. No. 53.

                                          3
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 4 of 10             PageID #:
                                  2071



       Then-Defendants M4 and AIG moved for judgment on the pleadings, based

 in part on this Court’s determination in its Order on Remand (Dkt. No. 22) that

 Greenspon had failed to state a claim against M4. Dkt. Nos. 23, 24. Greenspon

 did not oppose dismissal of Defendants AIG and M4 but asked that dismissal of

 both defendants be without prejudice. On May 17, 2019, the Court granted

 dismissal of the claims against M4 and AIG without prejudice and instructed

 Greenspon that he could file an amended complaint against either or both parties, if

 he chose, by June 7, 2019. Dkt. No. 56. Greenspon did not file an amended

 complaint.

       On June 6, 2019, Greenspon filed the instant Motion to Withdraw and

 Dismiss Claims without Prejudice (Motion). Dkt. No 58. In support of the

 Motion, Greenspon argues that the pending state court proceedings are duplicative

 of and related to the insurance coverage proceedings in this Court and that AIG

 Specialty has voluntarily entwined itself in the state-court proceedings.   Motion

 at 4. By his Motion, Greenspon states that he seeks to “simplify redundant

 proceedings.” Id.

       As of the date of this Order, the state court proceedings are ongoing. The

 state court has denied AIG Specialty’s motion to set aside the 2014 default

 judgment and AIG Specialty’s Complaint in the Special Proceeding for lack of

                                           4
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 5 of 10              PageID #:
                                  2072



 standing. Defendant’s Opposition (Opp.), Dkt. No. 66, at 11. Pending in the

 Consolidated State Court Proceeding are Greenspon’s motion for summary

 judgment on his amended counterclaim and AIG Specialty’s Motion to Dismiss

 Greenspon’s counterclaims. Id.

       On July 18, 2019, AIG Specialty filed its opposition to the instant motion.

 Dkt. No. 66. Greenspon replied. Dkt. No. 67. Pursuant to Local Rule 7.2(d),

 the Court elected to decide the matter without a hearing and the previously-

 scheduled hearing was vacated. Dkt. No. 68.

                                LEGAL STANDARD

       Where an answer has been served, as in the instant case, Rule 41(a)(2) of the

 Federal Rules of Civil Procedure allows a plaintiff, pursuant to court order, and

 subject to any terms and conditions the court deems proper, to dismiss an action

 without prejudice. “A motion for voluntary dismissal under Rule 41(a)(2) is

 addressed to the district court’s sound discretion[.]” Stevedoring Servs. of Am. v.

 Armilla Int’l B.V., 889 F.2d 919, 921 (9th Cir. 1989). “The purpose of the rule is

 to permit a plaintiff to dismiss an action without prejudice so long as the defendant

 will not be prejudiced, or unfairly affected by dismissal.” Id. (citations omitted).

 Therefore, “[a] district court should grant a motion for voluntary dismissal

 under Rule 41(a)(2) unless a defendant can show that it will suffer some plain legal

                                           5
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 6 of 10             PageID #:
                                  2073



 prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)

 (citations omitted). “Legal prejudice” is “prejudice to some legal interest, some

 legal claim, [or] some legal argument.” Id. at 976 (internal quotation marks and

 citation omitted).

                                    DISCUSSION

       Greenspon is entitled to dismiss this case and remove himself from federal

 jurisdiction in favor of pursuing the matter in state court. However, given the

 procedural posture and history of the case, any dismissal at this stage must be with

 prejudice. Because Greenspon has not pleaded his Motion in the alternative— in

 other words, because he does not seek dismissal if it must be with prejudice—

 Greenspon’s Motion is DENIED.

       Ordinarily, voluntary dismissal should be granted unless the defendant will

 suffer legal prejudice, even where a plaintiff seeks dismissal in order to gain a

 tactical litigation advantage. Id. (citing Hamilton v. Firestone Tire & Rubber Co.,

 679 F.2d 143, 145 (9th Cir. 1982)). Here, AIG Specialty has filed an Answer but

 has not filed dispositive motions, nor has significant discovery taken place. See

 Dkt. No. 12. AIG Specialty nonetheless claims that it would suffer legal prejudice

 because if the matter were dismissed, it would “effectively strip AIG Specialty of

 its legal right to have removed the case to federal court…” Opp. at 2. Offering

                                           6
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 7 of 10             PageID #:
                                  2074



 little by way of supportive case law, AIG Specialty argues that dismissal would

 “permit Plaintiff to forum shop and avoid the careful analysis of the federal court.”

 Id., at 17.

        Forum shopping is not necessarily legal prejudice. See, e.g., Smith v.

 Lenches, 263 F.3d 972, 976 (9th Cir. 2001); Hamilton v. Firestone Tire, 679 F.2d

 143 (9th Cir. 1982) (“In any event, the need to defend against state law claims in

 state court is not “plain legal prejudice” arising from voluntary dismissal of the

 federal claims in the district court.”). However, the Court need not conclude

 whether AIG Specialty will suffer legal prejudice because here there is a far more

 pressing reason for denying the Motion: this Motion represents Greenspon’s third

 attempt to have the instant case heard in state court in contravention of the Court’s

 unambiguous determination that it is properly in Federal Court. See Dkt. No. 22,

 53. In its Order denying Greenspon’s second attempt to litigate in state court—his

 Motion to Remand—the Court noted “apparent gamesmanship and opportunism

 are not bases for reconsideration under this Court’s rules….” Indeed, both in

 hearings and in its order denying the motion to remand, the Court specifically

 stated that Greenspon had exhausted his arguments for remand. Dkt. No. 55. In

 one exchange, the Court admonished Greenspon, “we are not here to discuss my

 rulings on remand, I’ve already ruled on your motion for reconsideration, you

                                           7
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 8 of 10                PageID #:
                                  2075



 don’t get another motion for reconsideration.” Hearing Transcript, Dkt. No. 57, at

 14. In moving to dismiss his claims in this Court, Greenspon seeks to game the

 judicial system by doing an end run around this Court’s previous decisions to

 exercise jurisdiction over this matter.

       Under different circumstances, at this early stage, granting dismissal without

 prejudice may have been warranted. However, it is Greenspon’s machination in

 state court—after his attempts to obtain remand had failed—and his litigation

 strategy that have created the circumstances that now apparently counsel for

 dismissal. The Court cannot countenance such efforts to force the Court’s hand

 where it has already issued two orders denying the outcome Greenspon seeks.

       For his part, Greenspon offers only that litigating in federal court is inconvenient

 because it requires him to travel between Maui and Oahu and that the

 mushrooming of potentially-related state-court proceedings is AIG Specialty’s

 fault, not his. Reply, Dkt No. 67, at 4; Motion at 7. Here, again, Greenspon’s

 contentions are unavailing: the argument that this federal forum is inconvenient is

 one this Court has rejected twice before as a basis for declining jurisdiction. Dkt.

 Nos. 22, 53. And, more importantly, Greenspon has participated in the

 mushrooming of state-court proceedings just as much as AIG Specialty, reopening

 the closed default judgment and filing counterclaims in state court. Motion at 2-3.

                                            8
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 9 of 10              PageID #:
                                  2076



       For a similar reason, the Court ascribes little import to the potentially-

 overlapping coverage claims that are present here and in Greenspon’s newly-filed

 counterclaims in state court. The overlap exists because Greenspon intentionally

 created the overlap by filing the counterclaims after this Court’s February 2019

 denial of remand. Gamesmanship of this type cannot be permitted to force the

 Court to reverse course. The Court declines to allow a movant to repeatedly

 challenge its specific orders, regardless of the title he gives the motions.

       Greenspon’s claim that the new developments in his state court cases require

 dismissal of the case in this Court warrants little consideration given that

 Greenspon himself is responsible for most of the additional state court

 proceedings. Greenspon has therefore presented no facts or arguments that

 counsel the Court to grant his Motion, and the Court declines to use its discretion

 to reward his opportunism.

       Finally, even if the Court were to further address “legal prejudice” under

 Rule 41, such prejudice exists. Greenspon’s state court efforts include having re-

 named M4 and AIG as defendants. Opp., Ex. B, First Amended Counterclaim and

 Third-Party Complaint, Dkt. No. 66-3. This Court has already dismissed these

 same defendants for failure to state a claim, and despite having granted Greenspon

 leave to attempt to amend those claims here, Greenspon did not do so. Allowing

                                            9
Case 1:18-cv-00448-DKW-WRP Document 69 Filed 08/23/19 Page 10 of 10               PageID #:
                                   2077



  Greenspon to dismiss all of his claims here without prejudice, and proceed with his

  claims in state court, would accordingly result, in part, in these parties having to

  defend themselves anew without the benefit of the legal rulings this Court has

  already made.

                                    CONCLUSION

        For the foregoing reasons, Greenspon’s Motion for Withdrawal and

  Voluntary Dismissal without Prejudice is DENIED. If Greenspon wishes to

  dismiss his claims before this Court with prejudice, he must notify the Court and

  counsel at his earliest opportunity.

        IT IS SO ORDERED.

        Dated: August 23, 2019 at Honolulu, Hawai‘i.




                                            10
